Exhibit 10(w)

2003 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


(Effective January 1, 2003)



I. Non-Employee Director Compensation

> A. Establishment of Annual Compensation
> 
> > Effective January 1, 2003, an annual compensation amount (the "Annual Base
> > Compensation") payable to Non-Employee Directors (hereafter "Directors") of
> > General Electric Company (the "Company") shall be established from
> > time-to-time by the Board of Directors. Directors who are members of the
> > Audit Committee or the Management Development and Compensation Committee
> > shall also receive additional annual compensation equal to ten percent (10%)
> > of the Annual Base Compensation for service on each such committee (such
> > additional compensation together with the Annual Base Compensation are
> > collectively referred to as the "Annual Compensation"). The amount of Annual
> > Compensation will be reported annually in the Proxy Statement.
> 
> B. Payment of Annual Compensation
> 
> > 1. The Annual Compensation shall be payable in quarterly installments, with
> > each installment payable as promptly as practicable following the last
> > business day of the calendar quarter to which it applies. Quarterly payments
> > shall be pro rated if Board service commences or terminates during a
> > calendar quarter.
> > 
> > 
> > 2. The Annual Compensation shall be paid sixty percent (60%) in Deferred
> > Stock Units ("DSUs") and forty percent (40%) in cash. The number of DSUs to
> > be paid and the terms of the DSUs shall be determined as provided in the
> > following sections of this Plan.
> > 
> > 3. Prior to their annual election to the Board, each Director may also elect
> > to receive in DSUs all or part of that portion of his or her Annual
> > Compensation otherwise payable in cash. Such an election shall be
> > irrevocable for the period for which the director is elected.
> > 
> > 4. All DSUs paid with respect to Annual Compensation will be credited to the
> > Director's DSU account (the "DSU Account") when such Annual Compensation is
> > payable (the "Payment Date").
> > 
> > 5. The Director's DSU Account will be credited with the number of DSUs
> > calculated to the nearest thousandths of a DSU, determined by dividing the
> > dollar amount of compensation payable in DSUs on the Payment Date by the
> > average of the closing market price of the Company's common stock as
> > reported on the Consolidated Tape of the New York Stock Exchange listed
> > shares for the 20 trading days immediately preceding such Payment Date.

II. Administration of DSU Accounts

> A. Consolidation of Prior Deferred Fee Accounts
> 
> > For Directors serving on the Board on January 1, 2003, the balances of
> > deferred stock units in any deferred fee accounts maintained by the Company
> > under the Company's Non-Employee Director Deferred Fee Plan in effect on
> > December 31, 2002, or predecessors to that plan, shall be deemed to be
> > transferred to the DSU Accounts established under this Plan, and, together
> > with any other amounts specifically credited to a Director's DSU Account,
> > shall be administered under the terms of this Plan. The balances of deferred
> > stock units in any deferred fee accounts maintained by the Company under the
> > Company's Non-Employee Director Deferred Fee Plan in effect on December 31,
> > 2002, or predecessors to that plan, for former directors who were not
> > serving on the Board on January 1, 2003 shall be administered under the
> > applicable terms of such prior plan or plans.
> 
> B. Crediting With Dividend Equivalents
> 
> > 1. On each dividend payment date, a Director's DSU Account will be credited
> > with regular quarterly dividend equivalents in additional DSUs determined by
> > multiplying the number of DSUs in the Director's DSU Account on the related
> > dividend record date by any per share cash dividends declared by the Company
> > on its common stock and dividing the product by the closing market price of
> > the Company's common stock as reported on the Consolidated Tape of the New
> > York Stock Exchange listed shares on such dividend payment date.
> > 
> > 2. The DSU Accounts will also be credited with DSUs by multiplying the
> > number of DSUs in the Director's DSU Account by any stock dividends declared
> > by the Company on its common stock.
> 
> C.     Recapitalization
> 
> > If, as a result of a recapitalization of the Company (including stock
> > splits), the Company's outstanding shares of common stock shall be changed
> > into a greater or smaller number of shares, the number of DSUs credited to a
> > Director's DSU Account shall be appropriately adjusted on the same basis.
> 
> D. Election To Switch DSUs Upon Termination of Board Service
> 
> > Prior to the end of the calendar year in which Board service terminates, a
> > Director may irrevocably elect to switch up to 100% of the value of the DSUs
> > in his or her DSU Account into cash, effective on the date one year
> > following termination of Board service (hereafter "First Anniversary Date").
> > The cash value of the DSUs will be based on the number of DSUs in the
> > Director's DSU Account on the First Anniversary Date multiplied by the
> > average of the closing market price of the Company's common stock as
> > reported on the Consolidated Tape for the New York Stock Exchange listed
> > shares for the 20 trading days immediately preceding the First Anniversary
> > Date. The cash in the DSU Account will thereafter be credited monthly with
> > interest equivalents based upon the prior calendar month's average yield for
> > U.S. Treasury notes and bonds with maturities of from ten to twenty years,
> > as published by an official agency to be determined by the Senior Vice
> > President - Finance and utilized on a consistent year to year basis.
> 
> E.     Payment of DSU Accounts
> 
>      1. Payouts
> 
> > Payment of a Director's DSU Account will be made beginning on the First
> > Anniversary Date, except as provided below when Board service terminates as
> > a result of death or disability.
> > 
> > 2. Director and Survivor Payout Elections
> > 
> > > > (a) At any time before the end of the calendar year in which Board
> > > > service terminates, a Director may elect to have the DSU Account paid:
> > > > (i) in a lump sum on the First Anniversary Date (or as soon thereafter
> > > > as practicable); or (ii) in up to ten (10) annual installments,
> > > > beginning in the month of July following the First Anniversary Date.
> > > > 
> > > > (b) In the event that a Director's service on the Board terminates as a
> > > > result of death or disability, the Director or, in the case of death,
> > > > the beneficiary(s) designated by the Director (or failing such
> > > > designation, the Director's estate), may elect to have the value of the
> > > > Director's DSU Account on the date of the Director's death or
> > > > disability: (i) paid out in a lump sum as soon as practicable following
> > > > the Director's death or disability; or (ii) paid out in annual
> > > > installments up to an aggregate of ten (10) annual installments,
> > > > commencing in the month of July following the Director's death or
> > > > disability. In the event of a Director's death subsequent to termination
> > > > of Board service, but prior to receiving all entitled deferred payments,
> > > > the beneficiary(s) designated by the Director (or failing such
> > > > designation, the Director's estate), may elect to have the value of the
> > > > Director's DSU Account on the date of the Director's death paid out in a
> > > > lump sum as soon as practicable following the Director's death.
> 
> 3. Determination of Amount of Cash Installment Payments.
> 
> > > > > (a) All payouts of a Director's DSU Account will be paid in cash.
> > > > > 
> > > > > (b) The amount of the first cash installment payment shall be a
> > > > > fraction of the cash or fraction of the value of the DSUs in the
> > > > > Director's DSU Account on the date of the initial installment payment,
> > > > > the numerator of which is one and the denominator of which is the
> > > > > total number of installments elected. Each subsequent installment
> > > > > shall be calculated in the same manner as of the date of that
> > > > > installment payment, except that the denominator shall be reduced by
> > > > > the number of installments which have been previously paid.
> > > > > 
> > > > > (c) The value of DSUs in a Director's DSU Account will be determined
> > > > > for purposes of the preceding section by multiplying the number of
> > > > > DSUs in the Director's DSU Account on the payment date by the average
> > > > > of the closing market price of the Company's common stock as reported
> > > > > on the Consolidated Tape of New York Stock Exchange listed shares for
> > > > > the 20 trading days immediately preceding such date.

III. General Provisions

> A.     Assignability
> 
> > No right to receive payment of deferred compensation or retirement awards
> > shall be transferable or assignable by a participant except by will or laws
> > of descent and distribution.
> 
> B.     Amendment of the Plan
> 
> > This Plan may be amended, suspended or terminated at any time by the Board
> > of Directors of the Company. However, no amendment, suspension or
> > termination of the Plan may, without the consent of a participant, alter or
> > impair any of the rights previously granted under the Plan.
> 
> C.      Effective Date
> 
> > This Plan is effective as of January 1, 2003.